Citation Nr: 9911568	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for degenerative changes, 
disc disease, lumbar spine, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from January 1971 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board and was remanded in May 1998. 


FINDING OF FACT

The veteran's service-connected degenerative changes, disc 
disease, lumbar spine, are manifested by complaints of pain 
which result in no more than moderate limitation of motion; 
the veteran suffers some moderate neurological symptoms with 
recurring attacks, but with normal mobility on forced motion. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for service-connected degenerative 
changes, disc disease, lumbar spine, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5292, 5293 and 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The February 1996 rating decision from which the present 
appeal arises granted an increase in the disability rating 
for the veteran's lumbar spine disability from noncompensable 
to 10 percent, effective from November 27, 1995.  While the 
appeal was pending, the RO conducted another review of the 
evidence and granted an increase to 20 percent, also 
effective from November 27, 1995.  

The veteran's lumbar spine disability is described for rating 
purposes as degenerative changes, disc disease, lumbar spine.  
It appears that rating criteria listed under several 
diagnostic codes may be applicable. 

Diagnostic Code 5003 for degenerative arthritis essentially 
calls for the disability to be rated based on limitation of 
motion under the applicable diagnostic code for the part 
affected.  In this case, Diagnostic Code 5292 for limitation 
of motion of the lumbar spine provides for a 20 percent 
rating for moderate limitation of motion and a 40 percent 
rating for severe limitation of motion. 

Diagnostic Code 5293 for intervertebral disc syndrome 
provides for a 20 percent evaluation when moderate; recurring 
attacks.  The next higher rating of 40 percent is for 
application when severe; recurring attacks, with intermittent 
relief.  

The Board also believes that the provisions of Diagnostic 
Code 5295 for lumbosacral strain should be considered.  Under 
this Code, a 20 percent rating is for application when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion unilateral, in standing position.  A 40 percent 
rating is for application when severe; with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral spine motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Delucca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

After reviewing the evidence, the Board must conclude that 
the criteria for a rating in excess of the current 20 percent 
have not been met under any of the applicable diagnostic 
codes.  With regard to Diagnostic Code 5292 for limitation of 
motion, the record does not show more than moderate 
limitation of motion.  In this regard, the Board notes that 
VA examination in December 1995 showed normal flexion to 90 
degrees.  Limited extension, left lateral flexion and right 
lateral flexion to 30 degrees was reported, but rotation to 
both right and left were reported to be normal.  Such 
findings do no approximate severe limitation of motion.  
Moreover, while pain on forward flexion was reported, the 
Board believes that the current 20 percent rating when viewed 
under Diagnostic Code 5292 already encompasses some 
recognition of additional functional loss due to pain since 
the reported limitation of motion is minimal to begin with.  
More recent examination in June 1998 showed that the veteran 
complained of pain on attempted flexion beyond 45 degrees, 
extension beyond 15 degrees, and lateral bending to either 
side beyond 15 degrees.  The Board believes these findings 
which are described in terms of the degree of limitation due 
to pain are essentially moderate in degree and thus do not 
warrant a rating under Diagnostic Code 5292 in excess of the 
current 20 percent even considering 38 C.F.R. §§ 4.40, 4.45.

Looking to Diagnostic Code 5293, the record does not 
demonstrate such neurological findings so as to warrant a 
rating in excess of the current 20 percent.  VA examination 
in June 1998 revealed no spasm, and neurological examination 
of the lower extremities showed normal heel and toe gait.  
Special neurological examination showed that straight leg 
raising caused pain in the midback, but no shooting pains.  
Sharp and dull sensations appeared intact.  The record also 
includes a July 1998 VA clinical record which shows normal 
gain and normal toe and heel walk.  Paraspinal tenderness in 
the lumbar region was noted, but straight leg raising was 
negative.  The veteran reported some decreased sensation in 
the left thigh.  It was reported that an electromyogram 
accomplished that morning showed no evidence of 
radiculopathy.  While past medical records clearly show 
neurological complaints with supporting clinical and special 
test findings, the Board views the neurological picture 
presented by the evidence to be essentially one of moderate 
intervertebral disc syndrome with recurring attacks.  Such a 
disability picture warrants continuance of the current 20 
percent rating under Diagnostic Code 5293.  The veteran's 
disability is not shown to be productive of pronounced 
neurological disability or other neurological findings listed 
under the criteria for the next higher rating of 40 percent, 
even considering additional functional loss due to pain, 
weakness, fatigue and incoordination.  38 C.F.R. §§ 4.40, 
4.45. 

Likewise, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 20 
percent under Diagnostic Code 5295.  While some of the 
symptoms listed for the next higher rating of 40 percent 
(such as loss of lateral motion with osteo-arthritic changes) 
have been shown, the medical evidence shows no abnormal 
mobility on forced motion.  For example, an April 1996 
private medical record shows that the veteran was able to toe 
and heel walk, squat, and arise from a squatting position.  
More recent medical records refer to complaints of an 
inability to run, but clinically show normal gait.  The Board 
believes the veteran's current loss of lateral spine motion, 
paraspinal tenderness, and complaints of pain on certain 
motions are fully contemplated under the 20 percent rating 
under Diagnostic Code 5295 and that the criteria for a higher 
rating simply have not been met. 

In sum, the Board finds that the current 20 percent rating 
for the veteran's lumbar spine disability is supported by the 
evidence.  Such a finding does not in any manner suggest that 
the Board doubts the significance of the veteran's low back 
impairment.  The record clearly shows that he suffers pain 
and limitation of motion and some neurological symptoms as 
well.  However, the Board must rate his disability in 
accordance with applicable laws and regulations.  In the 
present case, the preponderance of the evidence is against a 
finding that the criteria for a rating in excess of 20 
percent have been met under applicable diagnostic criteria.  

In reviewing the evidence, the Board has been mindful of the 
provisions of 38 C.F.R. § 3.321(b).  However, the evidence 
does not show such an exceptional disability picture with 
marked interference with employment or frequent 
hospitalizations as to warrant referral of this issue for 
extraschedular consideration.  

The Board has also reviewed the evidence in light of the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the negative evidence with the positive 
evidence to otherwise permit a favorable decision.  The Board 
stresses to the veteran in closing that he may always advance 
a new increased rating claim should the severity of his 
lumbar spine disability increase in the future. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

